Citation Nr: 0822739	
Decision Date: 07/10/08    Archive Date: 07/14/08

DOCKET NO.  04-11 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a rating in excess of 30 percent for service-
connected osteochondritis dissecans of the left leg, with 
left knee disability.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from May 1956 to May 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas, which increased the evaluation for 
the veteran's osteochondritis dissecans of the left leg, with 
left knee disability to 20 percent effective April 11, 2002.  
In a January 2004 rating decision, the RO increased the 
disability rating to 30 percent effective February 4, 2002.

In July 2005, the veteran testified before the undersigned 
Veterans Law Judge at a Travel Board hearing.  The transcript 
of the hearing is of record.

In November 2005, September 2006, and August 2007 the Board 
remanded this matter to the RO (via the Appeals Management 
Center (AMC), in Washington, D.C.) for further action.


FINDING OF FACT

Osteochondritis dissecans of the left leg, with left knee 
disability is not manifested by objective medical evidence of 
subluxation or lateral instability, ankylosis, or nonunion of 
the tibia and fibula with loose motion and requiring use of a 
brace, or by leg extension limited to 30 degrees


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
osteochondritis dissecans of the left leg, with left knee 
disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
4.7, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5256, 
5257, 5260, 5261, 5262 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran's service-connected osteochondritis dissecans of 
the left leg, with left knee disability is rated as 30 
percent disabling by analogy under 38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5003, 
degenerative arthritis (to include hypertrophic or 
osteoarthritis) established by x-ray findings will be rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved 
(here, Diagnostic Code 5260, for limitation of flexion of the 
leg, and Diagnostic Code 5261, for limitation of extension of 
the leg). When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a 10 percent rating is 
assignable each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added, 
under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.

Under Diagnostic Code 5261, a 30 percent rating is warranted 
for extension limited to 20 degrees, a 40 percent rating is 
warranted for extension limited to 30 degrees, and a 50 
percent rating is warranted for extension is limited to 45 
degrees.

Under Diagnostic Code 5260, a 10 percent rating is warranted 
for flexion limited to 45 degrees, a 20 percent rating is 
warranted for flexion limited to 30 degrees, and a 30 percent 
rating is warranted for flexion limited to 15 degrees.

The VA General Counsel has held that a claimant who has 
arthritis (resulting in limited or painful motion) and 
instability of a knee may be rated separately under 
Diagnostic Codes 5003 and 5257, cautioning that any such 
separate rating must be based on additional disabling 
symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 
(1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  
Further, VA General Counsel has held that separate ratings 
under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of 
flexion of the leg) and Diagnostic Code 5261 (limitation of 
extension of the leg), may be assigned for disability of the 
same joint. VAOGCPREC 9-2004; 69 Fed. Reg. 59990 (2004).

For purposes of this decision, the Board notes that normal 
range of motion for the knee is flexion to 140 degrees and 
extension to 0 degrees.  38 C.F.R. § 4.71, Plate II (2007).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5256, a 40 percent 
rating is authorized for ankylosis of the knee between 10 and 
20 degrees of flexion.

Under Diagnostic Code 5257, pursuant to which recurrent 
subluxation or lateral instability is rated, a 10 percent 
rating is assigned for slight impairment, a 20 percent rating 
is assigned for moderate impairment, and a 30 percent rating 
is assigned for severe impairment.

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which the claimant experiences 
additional functional loss due to pain, weakness, excess 
fatigability, or incoordination, to include with repeated use 
or during flare-ups, and those factors are not contemplated 
in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 
4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered 
in conjunction with the diagnostic codes predicated on 
limitation of motion (see Johnson v. Brown, 9 Vet. App. 7 
(1996)).

VA treatment records dated in February 2002 indicate the 
veteran's complaints of pain in his left knee.  He stated 
that sometimes it "catches" and he had to move it around to 
get back to go on again.  At an April 2002 orthopedic 
consultation, the veteran complained of pain and stiffness.  
The veteran walked with an antalgic gait and did not fully 
straighten the leg.  The veteran had 15 degrees of flexion 
contracture and he further flexed the knee to 105 degrees as 
measured with a goniometer.  There was no instability against 
the varus or valgus stress.  A slight varus deformity of the 
knee was present.  X-rays showed essentially no joint space 
remaining in the medial compartment.  

At a May 2002 VA examination, the veteran's gait was noted at 
1+ antalgic on the left using a cane in his right hand.  The 
knee showed mild effusion and he was able to extend to 20 
degrees without pain and 15 degrees with pain.  The veteran 
flexed his knee to 105 degrees without pain and 110 degrees 
with pain.  There was no instability against varus or valgus 
stress.  He did have a slight varus deformity of the knee 
with standing.  There was no Lachman or McMurray test.  There 
was negative anterior drawer sign.  Deep tendon reflexes were 
intact.  The examiner noted that the veteran had function 
loss and limitation due to pain on examination.

At a June 2005 VA orthopedic consultation, the veteran 
indicated that he was still active in his job and would like 
to consider total knee arthroplasty, but would like to wait 
until after the summer season when his job slowed down.  It 
was noted that old x-rays showed degenerative joint disease 
tri-compartmental.  The examination showed antalgic limp, 
bilaterally, worse on the left than the right.  There was 
severe patellofemoral crepitance, tenderness, and withdrawal 
on the left.  

At his July 2005 Travel Board hearing, the veteran testified 
that flexing of the knee was not the problem, the problem was 
pressure upon the leg as far as the leg giving way, the leg 
locking up, the chip in the bone, and its effect on the 
entire body.  The veteran believed he was 100 percent 
disabled due to his left knee disability and stated he could 
not work.  The Board notes that the veteran was informed 
during the hearing that he could file a claim for individual 
unemployability due to service-connected disabilities (TDIU).  
It was noted that the veteran could not put weight on the leg 
and had to walk at an angle.  The veteran testified that he 
could bend his knee if he did it easy and he was sitting 
down.  He stated that if he put pressure on it, it just gave 
out.  He reported pain and pressure on his knee.  He 
indicated his knee locked up every day and he had weakness 
that caused him to fall six to eight times a day.  The 
veteran also stated that his knee swelled most of the time.  
He testified that he was prescribed braces for his knee which 
did not help and he did not take medication for his knee.  

VA treatment records show that an April 2007 VA MRI of the 
left knee was performed and showed 1 cm. x 0.9 cm loose body 
posterior to the posterior cruciate ligament, degenerative 
tear involving the posterior horn of the medial meniscus, 
small suprapatellar joint effusion, mild Hoffa's fat 
synovitis, and scattered degenerative changes.

At a May 2007 VA examination, it was noted the veteran used a 
cane to ambulate.  There were no constitutional signs of 
arthritis and no incapacitating episodes of arthritis.  He 
reported he was unable to stand for more than a few minutes, 
could only walk a few yards, and experienced pain on walking.  
A history of falls due to pain was noted.  

The examination noted the veteran walked with antalgic gait.  
There was no evidence of abnormal weight bearing.  Flexion 
was noted as 20 to 120 degrees with pain beginning at 90 
degrees and ending at 120 degrees.  There was additional 
limitation of motion with repetitive use, noted as 20 to 90 
degrees.  The factor most responsible for the additional loss 
of motion was pain.  Extension of the left knee was noted as 
20 to 20 degrees.  There was no additional limitation of 
motion on repetitive use.  There was no loss of bone or part 
of a bone, there was no inflammatory arthritis, and no joint 
ankylosis.  Crepitation and grinding were noted.  There were 
no clicks or snaps, no instability, no patellar or meniscus 
abnormality.  

A MRI of the knee showed severe narrowing of the medial 
aspect of the femorotibial joint space with complete loss of 
the joint space medially.  The lateral femorotibial joint 
space was noted as normal.  

In a May 2007 addendum to the VA examination, the examiner 
noted that he did believe that the veteran was able to 
perform sit down work despite his service connected knee 
disability.  He should be able to perform light duty with 
standing limitations up to 30 minutes every four hours for an 
eight hour shift.  The examiner also noted that there were 
several irregularities with the veteran's examination.  The 
examiner indicated that the veteran was unable to extend his 
knee out past 20 degrees, but he was able to stand straight 
up and walk.  When standing, he was able to extend to 0 
degrees.  The examiner noted that the veteran recently 
underwent a treadmill stress test and was able to exercise 
according to Bruce protocol for 6 minutes and 35 seconds.  
The veteran's maximal workload was 7.80 METS.  The examiner 
could not see how the veteran could walk that distance when 
he stated that he could only stand for a few seconds and only 
take a few steps.  Again, the examiner noted many 
inconsistencies in his chart versus what he was told.  

VA treatment records dated in May 2007 indicate that the 
veteran had been under evaluation for possible left total 
knee arthroplasty versus knee arthroscopy for intermittent 
but severe left knee pain.  The examiners believed the 
veteran would be a candidate for a left knee scope to clean 
out the medial meniscus tear and remove the loose body.  A 
July 2007 orthopedic consultation noted that the veteran 
lacked 5 degrees of extension and flexed fully.  McMurray's 
test hurt him.  His pain was medial and standing he had a 10 
degree varus contracture.  The examiner noted the veteran was 
having mechanical symptoms in his knee, but they sounded more 
like arthritis catches than true locking episodes from a 
loose body.  The veteran was not willing to have a total knee 
replacement and the examiner noted a scope would help, but 
the results would be very marginal.  

In August 2007, the Board remanded the appeal for further 
development to include referring the issue of TDIU to the RO 
for further action.

Considering the pertinent evidence of record in light of the 
above-noted legal authority, the Board finds that the 
preponderance of the evidence is against assignment of a 
schedular rating in excess of 30 percent for the veteran's 
left knee disability.

Given the discomfort noted on range of motion, even if the 
Board were to concede that pain equated to an additional 
limitation of flexion and/or extension of several degrees, 
there would still have to be an objective showing of 
significant loss of motion to warrant assignment of any 
higher rating under either Diagnostic Code 5260 or 5261.  
Such is not the case here.  Therefore, even taking into 
account the veteran's alleged loss of motion due to pain, his 
adverse symptomatology does not equate to the criteria for 
either a higher or a separate evaluation under Diagnostic 
Code 5260 and/or Diagnostic Code 5261.  See 38 C.F.R. §§ 4.2, 
4.3, 4.7, 4.45, 4.71a; DeLuca.

In reaching this decision the Board considered the provisions 
of 38 C.F.R. §§ 4.40 and 4.59; however, there is no evidence 
that pain is productive of disuse atrophy, skin changes, or 
objectively demonstrable weakness.  Thus, while the Board 
acknowledges the appellant's complaints of pain, given the 
objective findings pertaining to actual functional loss, the 
overall record indicates that he is adequately compensated 
for such pain by the 30 percent rating assigned his left knee 
disability.

The May 2007 VA examiner did not find objective evidence of 
left knee instability or recurrent subluxation.  Therefore, 
the record does not provide a basis for evaluating the 
disability, or assigning a separate compensable rating, under 
Diagnostic Code 5257.

The Board further points out that there is no other 
potentially applicable diagnostic code pursuant to which a 
rating in excess of 30 percent could be assigned for the left 
knee disability.  In this regard, the Board notes that it is 
neither contended nor shown that the veteran's service-
connected left knee involves ankylosis (Diagnostic Code 5256) 
or impairment of the tibia or fibula (Diagnostic Code 5262).  
See 38 C.F.R. § 4.71a.

For all the foregoing reasons, the Board finds that the claim 
for a rating in excess of 30 percent for the service-
connected osteochondritis dissecans of the left leg, with 
left knee disability must be denied.  In reaching this 
conclusion, the Board has considered the benefit-of-the-doubt 
doctrine; however, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not for 
application in the instant appeal.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).

Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  The Board notes that a 
"fourth element" of the notice requirement requesting the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim was recently removed from the 
language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 
23,353-356 (April 30, 2008).  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board acknowledges that under 38 U.S.C.A. § 5103(a) 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the notice was not 
provided until after the May 2002 and January 2004 rating 
decisions.  Notice was given in November 2005, October 2006, 
and September 2007 VCAA letters and the veteran has since had 
an opportunity to provide information, evidence, and argument 
to support his claim.

The veteran has been afforded a meaningful opportunity to 
participate in the adjudication of his claim, to include the 
opportunity to present pertinent evidence. Thus any error in 
the timing was harmless; the appellant was not prejudiced.  
Simply put, there is no evidence any VA error in notifying 
the appellant that reasonably affects the fairness of this 
adjudication.  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the U.S. Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the in rating cases, a claimant must 
be informed of the rating formulae for all possible schedular 
ratings for an applicable rating criteria.

As regards the claim for increase on appeal, the Board finds 
that this was accomplished in the March 2006 Supplemental 
Statement of the Case (SSOC), which suffices for Dingess.

Dingess also held that VA notice must include information 
regarding the effective date that may be assigned, and this 
has was expressly done in a follow-up letter sent to the 
veteran in September 2007.  In this case, however, the 
failure to provide this notice in a timely manner is harmless 
because the preponderance of the evidence is against the 
appellant's claim for an increased evaluation for 
osteochondritis dessecans of the left leg with left knee 
disability and any questions as to the effective date to be 
assigned is moot.

With regard to the increased evaluation claim included in 
this decision, the Board is aware of the Court's recent 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that: (1) VA notify the 
claimant that, to substantiate such a claim, the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.

In this case, the Board finds that the November 2005, October 
2006, and September 2007 VCAA letters were in substantial 
compliance with the first and fourth requirements of Vazquez-
Flores to the extent that the veteran was notified that he 
needed to submit evidence of worsening that could include 
specific medical evidence, as well as lay evidence from other 
individuals who could describe from their knowledge and 
personal observations in what manner his disabilities had 
worsened.

The Board is aware that the VCAA letters did not provide the 
type of notification set forth in the second and third 
requirements of Vazquez-Flores.  However, the veteran's May 
2007 VA examination involved studies that paralleled the 
relevant diagnostic criteria.  These studies, as well as the 
veteran's access to his VA examination reports, reflect that 
a reasonable person could have been expected to understand in 
this case what was needed to substantiate the claim.  
Moreover, as the veteran discussed his service-connected 
disability in terms of relevant symptomatology in his 
statements, and as he described the functional effects of his 
disabilities on his everyday life in support of his claims 
during his examination as well as at his Travel Board 
hearing, the Board is satisfied that he had actual knowledge 
of what was necessary to substantiate the claim.  See Dalton 
v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge 
is established by statements or actions by the claimant or 
the claimant's representative that demonstrate an awareness 
of what is necessary to substantiate a claim).

Finally, the Board notes that the initial notification of the 
applicable rating criteria in the January 2004 Statement of 
the Case (SOC) was followed up by March 2006, May 2007, April 
2008 SSOC's representing VA action that served to render any 
pre-adjudicatory notice error non-prejudicial.  Vazquez-
Flores, supra.

For all of these reasons, the Board finds that any notice 
errors with regard to the second and third requirements of 
Vazquez-Flores are not prejudicial, inasmuch as they did not 
affect the "essential fairness of the adjudication."  Sanders 
v. Nicholson, 487 F.3d at 889.

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.

The veteran's VA treatment records and VA examinations have 
been associated with the claims file.  Neither the veteran 
nor his representative has identified, and the file does not 
otherwise indicate, that there are any other VA or non-VA 
medical providers having existing records that should be 
obtained before the claims are adjudicated.  The veteran was 
afforded a VA examination in May 2007.

Finally, the veteran requested and testified at a Travel 
Board hearing.

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for an increased 
rating.



ORDER

Entitlement to a rating in excess of 30 percent for service-
connected osteochondritis dissecans of the left leg, with 
left knee disability is denied.



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


